On Rehearing.
BUFO UR, J.
It is urged that we were in error in *295holding that the plea of estoppel should have been specially set up in order to avail plaintiff; in so holding we followed 11 La. 686.
Writ denied by Supreme Court April 26, 1910.
Our attention is now called to the recent decision of the Supreme Court, handed down one week after our decision, in Parish Board vs. Alexander, in which the earlier doctrine is modified by the following language:
‘ ‘ As the Code of Practice does not permit replications, it is not necessary for plaintiff to plead estoppel in avoidance of defences set forth in the answer. ’ ’
We must, therefore, withdraw our statement as to estoppel so far as application of the doctrine is made to a plaintiff circumstanced like the one at bar.
But this does not, in our opinion, affect the correctness of our conclusion.
We said originally:
“The defendant is not attacking the assessment upon which the tax was levied, he is attacking the title because of want of notice. ’ ’
We reiterate that view and adhere to our opinion.
In reference to the claim in the brief for reimbursement of taxes, we may say that the petition does not pray for them, and that the decree does nothing more than protect defendant’s possession.
Rehearing refused.
March 21, 1910.